Fourth Court of Appeals
                                San Antonio, Texas
                                      October 30, 2020

                                    No. 04-19-00761-CV

                     IN RE COMMITMENT OF KEVIN JOHNSON

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI23245
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                      ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       The en banc court has considered Appellant’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court